 



Exhibit 10.6
OWNERSHIP INTERESTS PLEDGE AND SECURITY AGREEMENT
1. Grant of Security Interest. HINES REIT PROPERTIES, L.P., a Delaware limited
partnership, having an address at c/o Hines Interests Limited Partnership, 2800
Post Oak Blvd., Suite 5000, Houston, Texas 77056 (“Pledgor”) does hereby pledge,
assign, transfer and deliver to KeyBank National Association, a national banking
association, having an address at 127 Public Square, Cleveland, Ohio 44114, in
its capacity as administrative agent (together with any successor administrative
agent appointed pursuant to Section 11 of the Credit Agreement (as hereinafter
defined), “Administrative Agent”), for itself and such other financial
institutions (collectively, “Lenders”) as may become parties to (in accordance
with the terms of) that certain Credit Agreement (hereinafter the “Credit
Agreement”) dated as of even date herewith, by and among Pledgor, as borrower,
Administrative Agent and Lenders, and does hereby grant to Administrative Agent
on behalf of Lenders a continuing security interest in the Collateral (as
hereinafter defined) to secure the payment and performance in full of the
Obligations (as hereinafter defined).
2. Credit Agreement and Defined Terms. This agreement (“Pledge and Security
Agreement” or “Agreement”) is delivered pursuant to the terms of the Credit
Agreement. Capitalized terms used herein which are not otherwise specifically
defined herein shall have the same meaning herein as in the Credit Agreement.
3. Collateral. The term “Collateral” shall mean and include the following
property, wherever located:

  (a)   all of Pledgor’s right, title and interest (including, without
limitation, Pledgor’s voting rights) in each Portfolio Investment described on
Exhibit A (all interests in Portfolio Investments included in the Collateral
pursuant to this clause (a) or clause (b) below of this Section 3 are referred
to herein as “Pledged Interests”);     (b)   all Portfolio Investments acquired
by Pledgor after the Closing Date; provided, however, that, if the terms of any
third party financing proposed to be obtained in connection with the acquisition
of any Portfolio Asset relating to any such Portfolio Investment would prohibit
Pledgor from pledging in favor of Administrative Agent on behalf of Lenders one
hundred percent (100%) of such Portfolio Investment, then only that portion of
such Portfolio Investment that is permitted to be pledged under the terms of
such financing (and, in each case, to the greatest extent so permitted) shall be
included in the Collateral; provided further, however, that in no event shall
less than forty nine percent (49%) of such Portfolio Investment be included in
the Collateral without the consent of Administrative Agent on behalf of Lenders,
such consent not to be unreasonably withheld or delayed;     (c)   all
certificates or other instruments, if any, representing a Pledged Interest;

-1-



--------------------------------------------------------------------------------



 



  (d)   all Pledgor’s income, cash flow, rights of distribution, dividends,
interest, proceeds, accounts, fees, profits, or other rights to payment which in
any way relate to or arise out of the Pledged Interests;     (e)   all rights of
access arising from the Pledged Interests to books, records, information and
electronically stored data relating to any of the foregoing; and     (f)   the
Borrower Escrow Account, including all funds deposited therein pursuant to
Section 3.3 of the Credit Agreement and any income earned on such funds.

4. Obligations. The term “Obligations” shall mean all obligations of Pledgor to
Administrative Agent and Lenders, whether now existing or hereafter arising,
direct or indirect, absolute or contingent, under any one or more of: (i) this
Agreement; (ii) the Credit Agreement, the Note(s), or any other Credit Document;
and (iii) each of the same as hereafter modified, amended, extended or replaced
in accordance with the terms thereof.
5. Warranties and Representations. Pledgor warrants and represents to, and
agrees with, Administrative Agent on behalf of Lenders that:

  5.1   Pledgor is the owner of the Collateral free and clear of all pledges,
liens, security interests and other encumbrances of every nature whatsoever,
except for (i) any liens or encumbrances in effect as of the date hereof which
have been disclosed to Administrative Agent; or (ii) any such liens or
encumbrances in favor of Administrative Agent on behalf of Lenders;     5.2  
Pledgor has the full right, power and authority to pledge the Collateral and to
grant the security interest in the Collateral as herein provided;     5.3  
There are no restrictions on, or consents required with respect to, the transfer
of the Collateral to Administrative Agent on behalf of Lenders hereunder, or,
except as provided in the organizational documents of the Portfolio Investment
Entities, with respect to any subsequent transfer thereof or realization
thereupon by Administrative Agent on behalf of Lenders;     5.4   Each Pledged
Interest listed on Exhibit A is as described and set forth on Exhibit A attached
hereto and made a part hereof;     5.5   True and complete copies of the
organizational documents of each of the Portfolio Investment Entities listed on
Exhibit A have been delivered by Pledgor to Administrative Agent on behalf of
Lenders, and, as of the date hereof, the same have not been further amended or
modified in any respect whatsoever;     5.6   All of the warranties and
representations made by or in respect of Pledgor under the Credit Agreement are
true and accurate;

-2-



--------------------------------------------------------------------------------



 



  5.7   The execution, delivery and performance of this Agreement by Pledgor
does not and shall not result in the violation of any mortgage, indenture,
material contract, instrument, agreement, judgment, decree, order, statute, rule
or regulation to which Pledgor is subject, or by which it or any of its property
is bound; and     5.8   This Agreement constitutes a legal, valid and binding
obligation of Pledgor in accordance with the terms hereof and has been duly
authorized, executed and delivered by Pledgor.

6. Pledgor’s Agreements. Pledgor agrees so long as the Obligations remain
outstanding that:

  6.1   Pledgor shall execute all such instruments, documents and papers, and
will do all such acts as Administrative Agent may reasonably request from time
to time to carry into effect the provisions and intent of this Agreement
including, without limitation, the execution of stop-transfer orders, stock
powers, notifications to obligors on the Collateral, the providing of
notification in connection with book-entry securities or general intangibles,
and the providing of instructions to the issuers of uncertificated securities,
and will do all such other acts as Administrative Agent on behalf of Lenders may
reasonably request with respect to the perfection and protection of the pledge
and security interests granted herein and the assignments effected hereby
including, without limitation, the execution and delivery of any amendments to
this Agreement to evidence the Portfolio Investments or portions thereof
included in the Collateral, and authorizes Administrative Agent at any time and
from time to time to file UCC financing statements, continuation statements, and
amendments thereto describing the Collateral without the signature of Borrower;
    6.2   Except for any liens or encumbrances in effect as of the date hereof
that have been disclosed to Administrative Agent or liens or encumbrances
permitted by the Credit Agreement, Pledgor shall keep the Collateral free and
clear of all liens, encumbrances, attachments, security interest pledges and
charges;     6.3   Except as permitted by the Credit Agreement, Pledgor shall
not transfer the Collateral or any direct or indirect interest therein to any
other Person;     6.4   Except as provided below, Pledgor shall deliver to
Administrative Agent on behalf of Lenders, if and when received by Pledgor, any
item representing or constituting any of the Collateral including, without
limitation, all cash dividends and distributions. If under any circumstance
whatsoever any such proceeds should be paid to or come into the hands of
Pledgor, Pledgor shall hold the same in trust for immediate delivery to
Administrative Agent on behalf of Lenders to be held as additional Collateral.
Notwithstanding the foregoing, so long as Pledgor, as borrower under the Credit
Agreement, is not required to deposit funds into the Borrower Escrow Account on
the date a cash dividend or distribution with respect to the Collateral is
received by Pledgor, Pledgor may retain or dispose of such cash

-3-



--------------------------------------------------------------------------------



 



      dividend or distribution, but may not retain, and shall deliver to
Administrative Agent on behalf of Lenders, as set forth above, all certificates
of ownership whether now existing or hereafter received as a result of any
dividends, splits or other transactions in or affecting the Collateral.
Administrative Agent on behalf of Lenders shall apply all such dividends and
distributions so delivered to or as may be received by Administrative Agent on
behalf of Lenders in accordance with Section 3.3 of the Credit Agreement;    
6.5   Except as permitted by the Credit Agreement or this Agreement, Pledgor
shall not exercise any right with respect to the Collateral which would
materially dilute or materially adversely affect Administrative Agent’s or
Lenders’ security interest in the Collateral;     6.6   Except as permitted by
the Credit Agreement, Pledgor shall not, without the prior written consent of
Administrative Agent on behalf of Lenders in each instance, which consent shall
not be unreasonably withheld or delayed, vote the Collateral in favor of or
consent to any resolution or action which does or might:

  (i)   impose any additional restrictions upon the sale, transfer or
disposition of the Collateral other than restrictions, if any, the application
of which is waived to the full satisfaction of Administrative Agent on behalf of
Lenders as to the Collateral; or     (ii)   result in the issuance of any
additional interest in any of the Portfolio Investment Entities, or of any class
of security, which issuance could reasonably be expected to materially adversely
affect the value of the Collateral; or     (iii)   vest additional powers,
privileges, preferences or priorities in any other class of interest in any of
the Portfolio Investment Entities to the material detriment of the value of or
rights accruing to the Collateral; or     (iv)   permit any of the Portfolio
Investment Entities to sell, transfer, assign, pledge, mortgage, or otherwise
encumber any property, assets or investments owned by such Portfolio Investment
Entity, or to incur any new Indebtedness;

  6.7   Except as permitted by the Credit Agreement, Pledgor shall not enter
into or consent to any amendment or modification of or with respect to the
governing documents of any of the Portfolio Investment Entities which could
reasonably be expected to materially adversely affect the value of the
Collateral without the prior written consent of Administrative Agent on behalf
of Lenders in each instance, which consent shall not be unreasonably withheld or
delayed;

-4-



--------------------------------------------------------------------------------



 



  6.8   Insofar as the same may be material or significant to Administrative
Agent’s or Lenders’ interests, Pledgor shall perform in all material respects
all of its obligations as a partner, member or shareholder of each Portfolio
Investment Entity and shall enforce, to the extent provided for it in the
governing documents of such Portfolio Investment Entity all of the obligations
of the other shareholders, partners or members of such Portfolio Investment
Entity;     6.9   Pledgor shall not itself or on behalf of any Portfolio
Investment Entity take any action which would cause or result in a violation of
any provisions of the Credit Documents; and     6.10   Pledgor shall take all
such actions as may be necessary or desirable in order to insure that all of the
Obligations of the Pledgor under the Credit Documents are punctually and
faithfully paid and performed in the manner provided for therein.

7. Events of Default.

  7.1   Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent on behalf of Lenders may exercise any one or more of the
rights and remedies as hereinafter set forth or as set forth and provided for in
each of the other Credit Documents.     7.2   Prior to the occurrence of an
Event of Default, and after the cure of such Event of Default (if cured prior to
an acceleration of the Loan Maturity by Administrative Agent) and the
reimbursement by Pledgor of all expenses incurred by Administrative Agent and
Lenders resulting from such Event of Default, Pledgor shall be entitled to
exercise any and all rights to receive cash dividends and distributions,
consent, vote, approve, elect, determine, consult, propose, agree, and all other
rights or prerogatives, if any, pertaining to the Collateral or any part
thereof, to the extent permitted under the terms of the Credit Agreement and
other Credit Documents.

8. After Event of Default

  8.1   Upon the occurrence and during the continuance of any Event of Default,
and at any time thereafter (unless (x) Administrative Agent on behalf of Lenders
has waived such Event of Default by written instrument signed by a duly
authorized officer of Administrative Agent or (y) such Event of Default has been
cured as set forth in Section 7.2 hereof and in Section 9.2 of the Credit
Agreement), Administrative Agent on behalf of Lenders shall have all of the
rights and remedies of a secured party upon default under the Uniform Commercial
Code as adopted in the Commonwealth of Massachusetts, in addition to which
Administrative Agent on behalf of Lenders may sell or otherwise dispose of the
Collateral or any portion thereof and/or enforce and collect the Collateral or
any portion thereof (including, without limitation, the liquidation of debt
instruments or securities and the exercise

-5-



--------------------------------------------------------------------------------



 



      of conversion rights with respect to convertible securities, whether or
not such instruments or securities have matured, and whether or not any
penalties or other charges are imposed on account of such action) for
application towards (but not necessarily in complete satisfaction of) the
Obligations. The proceeds of any such collection or of any such sale or other
disposition of the Collateral, or any portion thereof shall be applied as
provided in Section 3.3 of the Credit Agreement. Pledgor shall remain liable to
Administrative Agent and Lenders for any deficiency remaining following such
application. Any surplus remaining after payment in full of all Obligations
shall be paid over to Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.     8.2   Unless the Collateral is perishable, threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event Administrative Agent shall give Pledgor such notice as
may be practicable under the circumstances), Administrative Agent shall give
Pledgor at least the greater of the minimum notice required by law or ten
(10) days’ prior written notice of the date, time and place of any public sale
thereof, or of the time after which any private sale or any other intended
disposition is to be made.     8.3   Pledgor acknowledges that any exercise by
Administrative Agent on behalf of Lenders of Lender’s rights upon an Event of
Default will be subject to compliance by Administrative Agent on behalf of
Lenders with the applicable statutes, regulations, ordinances, directives and
orders of any federal, state, municipal or other governmental authority
including, without limitation, any of the foregoing which may restrict the sale
or disposition of securities. Administrative Agent in its sole discretion at any
such sale or in connection with any such disposition may restrict the
prospective bidders or purchasers as to their number, nature of business,
investment intention, or otherwise, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of Administrative Agent that they are purchasing the Collateral, or some portion
thereof, for their own account, for investment and not with a view towards the
distribution or a sale thereof, or that they otherwise fall within some lawful
exemption from registration under applicable laws.

9. Actions By Administrative Agent. Pledgor hereby appoints Administrative
Agent, or any agent designated by Administrative Agent, as the attorney-in-fact
of Pledgor after an Event of Default has occurred and is continuing to:
(a) endorse in favor of Administrative Agent on behalf of Lenders any of the
Collateral; (b) cause the transfer of any of the Collateral in such name as
Administrative Agent may from time to time determine; (c) renew, extend or roll
over any Collateral; (d) make, demand and initiate actions to enforce any of the
Collateral or rights therein; and (e) file financing statements, continuation
statements, and amendments thereto describing the Collateral without the
signature of Pledgor. Administrative Agent on behalf of Lenders may take such
action with respect to the Collateral as Administrative Agent may reasonably
determine to be necessary to protect and preserve its interest in the
Collateral. Administrative Agent shall also have and may exercise at any time
after an Event of Default has

-6-



--------------------------------------------------------------------------------



 



occurred and is continuing all rights, remedies, powers, privileges and
discretions of Pledgor with respect to and under the Collateral; provided that
in no event shall Administrative Agent have the right to make capital calls on
Pledgor or any other shareholder, member or partner of a Portfolio Investment
Entity. The within designation and grant of power of attorney is coupled with an
interest and is irrevocable until this Pledge and Security Agreement is
terminated by a written instrument executed by a duly authorized officer of
Administrative Agent on behalf of Lenders or until all Obligations have been
paid or fulfilled and the obligation of Lenders to make Loans under the Credit
Agreement has terminated. The power of attorney under this Section 9 shall not
be affected by subsequent disability or incapacity of Pledgor. Neither
Administrative Agent nor any Lender shall be liable for any act or omission to
act pursuant to this Section 9, except for any act or omission to act which
constitutes gross negligence or willful misconduct. Administrative Agent on
behalf of Lenders shall execute partial releases of this Agreement under the
terms of the Credit Agreement.
10. Rights and Remedies. The rights, remedies, powers, privileges and
discretions of Administrative Agent on behalf of Lenders hereunder (hereinafter,
the “Rights and Remedies”) shall be cumulative and not exclusive of any rights,
remedies, powers, privileges or discretions which it may otherwise have. No
delay or omission by Administrative Agent or any Lender in exercising or
enforcing any of the Rights and Remedies shall operate as, or constitute, a
waiver thereof. No waiver by Administrative Agent or any Lender of any Default
or any Event of Default or of any default under any other Credit Document shall
operate as a waiver of any other Default or Event of Default or of any other
default under any Credit Document. No exercise of any Rights and Remedies shall
preclude any other exercise of the Rights and Remedies. No waiver by
Administrative Agent or any Lender of any of the Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion nor shall it be
deemed a continuing waiver. All Rights and Remedies and all of Administrative
Agent’s and Lenders’ rights, remedies, powers, privileges and discretions under
any other agreement or transaction in respect of the Collateral are cumulative
and not alternative or exclusive and may be exercised by Administrative Agent or
any Lender at such time or times in such order of preference as Administrative
Agent or such Lender in its sole and absolute discretion may determine.
11. Pledgor’s Consent and Waiver. Pledgor hereby agrees that Administrative
Agent on behalf of Lenders may enforce its rights as against Pledgor or the
Collateral, or as against any other party liable for the Obligations, or as
against any other collateral given for any of the Obligations, in any order or
in such combination as Administrative Agent on behalf of Lenders may in its sole
discretion determine, and Pledgor hereby expressly waives all suretyship
defenses and defenses in the nature thereof, agrees to the release or
substitution of any Collateral hereunder or otherwise, and consents to each and
all of the terms, provisions and conditions of the other Credit Documents.
Following the occurrence of any Event of Default, Pledgor further: (a) waives
presentment, demand, notice and protest with respect to the Obligations and the
Collateral; (b) waives any delay on the part of Administrative Agent or any
Lender; (c) assents to any indulgence or waiver which Administrative Agent or
any Lender may grant or give any other Person liable or obliged to
Administrative Agent or Lenders for or on account of the Obligations;
(d) authorizes Administrative Agent on behalf of Lenders to alter, amend,
cancel, waive or modify any term or condition of the obligations of any other
Person liable or obligated to

-7-



--------------------------------------------------------------------------------



 



Administrative Agent or Lenders for or on account of the Obligations without
notice to or further consent from Pledgor; (e) agrees that no release of any
property securing the Obligations shall affect the rights of Administrative
Agent or any Lender with respect to the Collateral hereunder which is not so
released; and (f) to the fullest extent that is permitted by applicable law,
waives the right to notice and/or hearing, it might otherwise be entitled
thereto, prior to Administrative Agent’s exercising the Rights and Remedies on
behalf of Lenders upon an Event of Default.
12. Administrative Agent May Assign. Pledgor agrees that upon any sale or
transfer by Administrative Agent or any Lender of the Credit Documents and the
indebtedness evidenced thereby that is permitted under the Credit Agreement,
Administrative Agent or such Lender may deliver the Collateral disposed of as
part of such a sale or transfer to the purchaser or transferee, who shall
thereupon become vested with all powers and rights given to Administrative Agent
or such Lender in respect thereto, and Administrative Agent or such Lender shall
be thereafter forever relieved and fully discharged from any liability or
responsibility in connection therewith.
13. Limits on Administrative Agent’s and Lenders’ Duties. Neither Administrative
Agent nor any Lender shall have any duty as to the collection or protection of
the Collateral, or any portion thereof, or any income or distribution thereon,
beyond the safe custody of such Collateral as may come into the actual
possession of Administrative Agent or such Lender and the accounting for monies
actually received by Administrative Agent or such Lender hereunder, and neither
Administrative Agent nor any Lender shall have any duty as to the preservation
of rights against prior parties or any other rights pertaining thereto.
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession of such Collateral
is accorded treatment equal to that which is accords its own property. Nothing
in this Agreement shall be construed as an undertaking by the Administrative
Agent or any Lender of any of the liabilities or obligations of Pledgor as
Pledgor or any other shareholder, member or partner of a Portfolio Investment
Entity, including but not limited to, the obligation to make contributions to
capital or the obligation to make any other payment to, for or on behalf of the
Pledgor. The Administrative Agent’s rights and obligations in respect of the
Pledged Interests are those only of a secured party under Massachusetts law.
14. Release; Termination. (a) Within three (3) Business Days after receipt of a
written request from Pledgor to release any item of the Collateral that is
subject of a proposed Permitted Portfolio Disposition, Administrative Agent on
behalf of Lenders will execute and deliver to Pledgor such instruments as are
reasonably required to evidence the release of such item of the Collateral from
the security interest granted hereby (which release may be concurrent with and
conditional on the consummation of such Permitted Portfolio Disposition);
provided that at the time of such request and such release no Event of Default
shall have occurred and be continuing.
     (b) Upon the indefeasible payment in full of all Obligations and the
termination or expiration of the obligation of Lenders to make Loans under the
Credit Agreement, the security interest granted hereby shall terminate and all
rights to the Collateral shall revert to Pledgor. Upon any such payment and
termination or expiration, the Administrative gent will, at Pledgor’s sole
expense, deliver to Pledgor all certificates and instruments evidencing the
Collateral held by

-8-



--------------------------------------------------------------------------------



 



Administrative Agent hereunder, and execute and deliver to Pledgor such
documents as Pledgor shall reasonably request to evidence such termination.
     (c) Administrative Agent on behalf of the Lenders will execute and deliver
such instruments as Pledgor reasonably requests, including amendments to any
financing statements filed in connection with this Pledge and Security
Agreement, to certify or evidence that any Portfolio Investments or other assets
of Pledgor that are not required to be included in the Collateral pursuant to
the terms of this Pledge and Security Agreement or any other Credit Document are
not part of the Collateral or subject to any Lien pursuant to this Pledge and
Security Agreement or any other Credit Document.
15. Miscellaneous.

  15.1   Administrative Agent’s and Lenders’ Rights and Remedies may be
exercised without resort to or regard to any other source of satisfaction of the
Obligations.     15.2   All of the agreements, obligations, undertakings,
representations and warranties herein made by Pledgor shall inure to the benefit
of Administrative Agent and Lenders and their respective successors and assigns
and shall bind Pledgor and its successors and assigns.     15.3   This Agreement
and all other instruments executed in connection herewith constitute the entire
agreement between Pledgor and Administrative Agent on behalf of Lenders
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of such
parties pertaining to the subject matter hereof.     15.4   No modification,
amendment or waiver of any provisions of this Agreement shall be effective
unless executed in writing by the party to be charged with such modification,
amendment and waiver and, if such party be Administrative Agent on behalf of
Lenders, then by a duly authorized officer thereof.     15.5   This Agreement
and all other documents in Administrative Agent’s possession which relate to the
Obligations may be reproduced by Administrative Agent by any photographic,
photostatic microfilm, microcard, miniature photographic, xerographic or similar
process and, with the exception of instruments constituting the Collateral,
Administrative Agent may destroy the original from which any document was so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business) and any enlargement, facsimile or further
reproduction shall be likewise admissible in evidence.     15.6   Captions in
this Agreement are intended solely for convenience and shall not be deemed to
affect the meaning or construction of any provision hereof.

-9-



--------------------------------------------------------------------------------



 



  15.7   Each provision hereof shall be enforceable to the fullest extent
permitted by applicable law. The invalidity and unenforceability of any
provision(s) hereof shall not impair or affect any other provision(s) hereof
which are valid and enforceable.     15.8   This Agreement may be executed in
several counterparts, each of which when executed and delivered is an original,
but all of which together shall constitute one instrument. In making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart which is executed by the party against whom enforcement of
such agreement is sought.     15.9   Any demand, notice or request by either
party to the other shall be given in the manner provided therefor in the Credit
Agreement.     15.10   In the event of any conflict between the provisions of
this Agreement and the Credit Agreement, the Credit Agreement shall govern.    
15.11   This Agreement shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to principles of conflicts of law.

16. WAIVER OF JURY TRIAL. PLEDGOR AND ADMINISTRATIVE AGENT ON BEHALF OF LENDERS
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND LENDERS TO ACCEPT
THIS AGREEMENT AND MAKE THE FACILITY.
[Signature pages attached]

-10-



--------------------------------------------------------------------------------



 



     This Pledge and Security Agreement has been executed and delivered as an
instrument under seal as of the ___day of September, 2005.

                      PLEDGOR:        
 
                    Hines REIT Properties, L.P.,
a Delaware limited partnership    
 
                    By:   Hines Real Estate Investment Trust, Inc.,
a Maryland corporation, its general partner    
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
 

-11-



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDER:    
 
                KEYBANK NATIONAL ASSOCIATION
as Administrative Agent and as a Lender    
 
           
 
  By:        
 
      Name:    
 
      Title:    

[Agent’s Signature Page to Ownership Interests Pledge and Security Agreement]

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A

          Portfolio Investment Entity   Portfolio Investment   Pledged Interest
Hines-Sumisei U.S. Core Office Fund, L.P., a Delaware limited partnership (“Core
Office Fund”)
  24.7988% of partnership interests in Core Office Fund*   100% of Portfolio
Investment
 
       
Hines REIT 1900/2000 Alameda de Las Pulgas LLC, a Delaware limited liability
company (“Alameda LLC”)
  100% of membership interests in Alameda LLC   100% of Portfolio Investment
 
       
Hines REIT 3100 McKinnon Street GP LLC, a Delaware limited liability company
(“McKinnon GP”)
  100% of membership interests in McKinnon GP   100% of Portfolio Investment
 
       
Hines REIT 3100 McKinnon Street LP, a Delaware limited partnership (“McKinnon
LP”)
  100% of limited partner interests in McKinnon LP   100% of Portfolio
Investment

 

*   Pledgor currently holds 107,716.86 units of partnership interest in
Hines-Sumisei U.S. Core Office Fund, L.P., representing approximately 24.7988%
of the interests in such Portfolio Investment Entity. Pledgor’s interest is a
non-managing general partner interest which would convert to a limited partner
interest upon transfer to any Person other than Pledgor.

-1-